Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Ronald Latham, Appellant                              Appeal from the 5th District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-21-00109-CV         v.                         20C0991-005).      Memorandum Opinion
                                                      delivered by Justice Stevens, Chief Justice
Chris Thompson, Appellee                              Morriss and Justice van Cleef participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Ronald Latham, pay all costs incurred by reason of
this appeal.
                                                      RENDERED JUNE 15, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk